Exhibit 10.1

 



AMENDMENT to STOCK purchase Agreement

 

This AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of
January 25, 2013, is entered into by and between VelaTel Global Communications,
Inc., a Nevada corporation (“Company”), and Ironridge Technology Co., a division
of Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”).

WHEREAS, the parties entered into that certain Stock Purchase Agreement dated as
of December 14, 2012 (the “Purchase Agreement”), which provides for the issuance
and sale of $12,000,000.00 in shares of convertible, redeemable Series B
Preferred Stock of the Company; and

WHEREAS, the parties wish to amend the Purchase Agreement as set forth herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser hereby agree as follows:

1.Definitions; Interpretation. Unless otherwise defined herein, all capitalized
terms used herein and defined in the Purchase Agreement shall have the
respective meanings given to those terms in the Purchase Agreement.

2.Amendment. Section V.C. of the Purchase Agreement is hereby amended and
restated to read in its entirety as follows:



“C. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Company may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld. Purchaser may not assign any or all of its rights under this
Agreement.”

 

3.Effect of Agreement. Except as expressly provided hereunder, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power, or remedy of Purchaser, nor constitute a waiver of any
provision of the Purchase Agreement. Except as amended above, the Purchase
Agreement remains in full force and effect.

4.Headings. Headings in this Agreement are for convenience of reference only and
are not part of the substance hereof.

5.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.

1

 

 

6.Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

 

By: /s/ George Alvarez                                                   

Name: George Alvarez

Title: Chief Executive Officer

 

 

 

 

IRONRIDGE TECHNOLOGY CO.,

a division of IRONRIDGE GLOBAL IV, LTD

 

By: /s/ Peter Cooper                                                   

Name: Peter Cooper

Title: Director

 

 

 

 



2

